DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: the Amendment filed December 9, 2020 and the two Terminal Disclaimers filed February 23, 2021.  

This application is in condition for allowance except for the presence of claims 17-20 directed to an independent or distinct invention non-elected without traverse.  Applicant’s representative, Alan Kalb, confirmed that it was acceptable to cancel the non-elected claims.  Accordingly, claims 17-20 have been cancelled.


Examiner’s Amendment

Cancel claims 17-20.  







Allowable Subject Matter

Claims 1-16 are allowed.  

The following is a statement of reasons for allowance: the filing of the Terminal Disclaimers on February 23, 2021 renders moot the outstanding double patenting rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826